Citation Nr: 0517664	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  04-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
left knee.

2.	Entitlement to an initial rating in excess of 20 percent 
for internal derangement of the right knee with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a hearing at the RO 
before an Acting Veterans Law Judge in March 2005.  The 
transcript of that hearing is associated with the claims 
folder.

The issue of service connection for left knee arthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's right knee disability is currently manifested 
by painful range of motion from -5 degrees to 110 degrees, 
moderate medial instability, arthritis and a mild antalgic 
limp.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for right knee 
instability with degenerative arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260 (2004); VAOPGCPREC 9-
98; VAOPGCPREC 9-2004.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard, RO letters dated October 2002 and January 2003 
notified the appellant of the requirements necessary to 
establish service connection for right knee disability, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  The rating decision on appeal, dated March 2003, 
granted service connection for right knee disability, and 
assigned an initial 20 percent rating.  The December 2003 
statement of the case (SOC) advised the veteran of the 
criteria for establishing a higher initial evaluation for his 
right knee disability, and the reasons and bases for denying 
a higher rating.  This SOC cited in full the language of 
38 C.F.R. § 3.159(b).  VA's General Counsel has held that, in 
such a situation, the duty to notify provisions of 
38 U.S.C.A. § 5103 have been satisfied.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The Board is bound by General Counsel 
precedent opinions.  38 U.S.C.A. § 7104(c) (West 2002).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).  There is no indication 
that any post-adjudicatory aspect of the notice elements 
prevented him from providing evidence necessary to 
substantiate his claim and/or affected the essential fairness 
of the adjudication of the claim.  Additionally, neither the 
veteran nor his representative has pleaded with any 
specificity that a notice deficiency exists in this case.  
Based upon the above, the Board finds that the content and 
timing requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran's 
service medical records and VA clinic records have been 
associated with the claims folder.  The RO has also assisted 
the veteran in obtaining private medical records which he 
identified and authorized VA to obtain on his behalf.  The 
veteran has been afforded a VA examination during the course 
of this claim as necessary to substantiate the claim, and had 
the opportunity for a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Review of the record shows that the veteran sustained an 
injury of his right knee during service and underwent an 
arthrotomy procedure.  Outpatient treatment records from the 
veteran's private physician, dated from October 1987 to 
October 2002, have been received.  These show that the 
veteran had complaints of pain and crepitus of both knees 
with treatment including injections of the right knee.  Also 
of record are copies of VA outpatient treatment records, 
dated through December 2003, that show that the veteran 
underwent treatment of various disorders, including his 
service connected right knee disability as well as his left 
knee disability.  He underwent an arthroscopy of the left 
knee in July 2003.

An examination was conducted by VA in February 2003.  At that 
time, it was noted that the veteran had injured his right 
knee in 1955 for which he underwent surgery.  Currently, the 
veteran stated that he continued to have problems with his 
right knee and that over the years the knee had gotten more 
painful.  He used a heating pad and Tylenol for his right 
knee.  He stated that he had pain in the knee about three-
quarters of the time.  This varied from mild to severe, but 
he considered it to be severe about 15 days out of every 
month.  This was made worse by sitting kneeling and walking.  
The knee became stiff while driving.  On severe days he was 
less able to walk.  He used a brace and a cane, 
intermittently.  There was no history of dislocation.  On 
physical examination, the knees appeared to be well-aligned, 
but the right knee appeared larger.  Passive range of motion 
of the right knee was from -5 degrees extension to 115 
degrees flexion.  The joint was painful throughout the motion 
of the right knee.  With repetitive movement, the range of 
motion of the right knee was from -5 degrees extension to 110 
degrees flexion.  There was no effusion present, but there 
was moderate medial instability of the right knee.  There was 
no lateral instability.  Drawer signs anteriorly and 
posteriorly were negative.  The diagnoses were internal 
derangement of the right knee and degenerative arthritis of 
the right knee.  

The veteran testified at a hearing on appeal in March 2005.  
He reported that his right knee symptoms included constant 
pain with daily locking and occasional swelling and give-way.  
His physicians had prescribed cortisone injections 
approximately 4 times per year which provided temporary 
relief of symptoms.  He also self-treated his symptoms with 
4-6 Advil tablets daily, liniment and heat therapy.  He used 
a cane, neoprene brace and/or crutches to assist his 
ambulation.  His symptoms were exacerbated by weather changes 
as well as prolonged use.  He had difficulty with activities 
such as ascending stairs.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For mild impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; for 
moderate impairment of the knee, with recurrent subluxation 
or lateral instability, a 20 percent rating is warranted; a 
30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and the recurrent dislocation 
of the patella.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCPREC 23-97.  If a rating is assigned 
under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.

The veteran's right knee arthritis causes limitation of 
motion that is not compensable under the appropriate 
diagnostic code.  As such, this limitation is to be rated as 
10 percent.  The veteran has additional disability associated 
with instability of the knee, which, as noted above, may be 
separately rated.  The examination shows moderate instability 
of the knee joint.  Moderate instability may be rated as 20 
percent disabling.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  As moderate instability is demonstrated, 
the Board finds that an additional 20 percent rating may be 
assigned.  The appeal is granted to this extent.  


ORDER

A rating of 30 percent for instability of the right knee, 
with degenerative arthritis, is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

The veteran is seeking service connection for arthritis of 
the left knee as a result of gait instability associated with 
his right knee disorder.  In support of these contentions, he 
submitted, at his hearing on appeal in March 2005, medical 
literature that pertains to complications arising from gait 
abnormalities.  The veteran did not submit a waiver of 
consideration by the RO of this literature.  As such, it must 
be returned prior to appellate consideration.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As such, the claim is remanded for the following:

1.  The RO must review the medical 
literature submitted by the veteran in 
March 2005.  If additional examination is 
deemed necessary, it should be conducted.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ANTHONY MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


